Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a Corrected Notice of Allowance in responsive to the Quick Path Information Disclosure Statement (QPIDS) filed 3/23/2022.  The purpose of this Office Action is to consider the abovementioned QPIDS, which will be shown below.

The remainder of this Office Action will be identical to the previous office action (i.e. notice of allowance) mailed on 12/22/2021, except the section of "Information Disclosure Statement", wherein the abovementioned QPIDS will be considered.  No additional reference will be added in this office action.
In addition, the below section of “Information Disclosure Statement”, the IDS filed 11/18/2021 was already attached to the abovementioned notice of allowance mailed on 12/22/2021 and thus, this IDS will not be attached again to this office action.  Only the abovementioned QPIDS will be attached.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2022 has been considered by the Examiner. (This is where the abovementioned QPIDS is considered).

The information disclosure statement (IDS) submitted on 11/18/2021 has been considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,100,066; 10,414,782; 10,912,750; and 10,752,644, as well as any patent granted on application No. 17/106,584 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 11/18/2021, with respect to claims 35-40, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 36-38 and 40 is withdrawn per amendments/remarks.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 36-38 and 40 by co-pending application No. 17/106,584 is withdrawn per filing and approval of the abovementioned terminal disclaimer.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 36-38 and 40 by conflicting U.S. Patent No. 10,912,750; and 10,752,644 is withdrawn per filing and approval of the abovementioned terminal disclaimer.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 35-40 by conflicting U.S. Patent No. 10,100,066; 10,414,782 is withdrawn per filing and approval of the abovementioned terminal disclaimer.

The claim objection of claim 35 is withdrawn per amendments/remarks. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd Macklin on 12/3/2021.
The application has been amended as follows: 

In claim 40, amend the following: 
Before “,wherein said compound”;
After “The method of claim”;
Delete “35”; and
Insert -- 39 --.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a method of treating Huntington’s disease via a compound of instant formula (I).  The compound of instant formula (I) was previously found to be free of prior art; i.e. novel and non-obvious in parent application No. 15/331,362 (which is now U.S. Patent No. 10,100,066); 15/974734 (which is now U.S. Patent No. 10/414,782); and 16/515,788 (which is now U.S. Patent No. 10,752,644).  Accordingly, the method of treating Huntington’s disease via the compound thereof is also free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 35-40 are allowed.
Claims 1-34 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626